People v McKinley (2015 NY Slip Op 07550)





People v McKinley


2015 NY Slip Op 07550


Decided on October 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 15, 2015

Acosta, J.P., Renwick, Moskowitz, Manzanet-Daniels, JJ.


15808 4377/11

[*1] The People of the State of New York, Respondent,
vFrederick McKinley, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Natalie Rea of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Joshua L. Haber of counsel), for respondent.

Judgment, Supreme Court, New York County (Thomas Farber, J.), rendered April 10, 2012, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him, as a second felony offender, to a term of three years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal (see People v Lopez, 6 NY3d 248, 256—257 [2006]), foreclosing review of his suppression claims. Regardless of whether defendant made a valid waiver of his right to appeal, his arguments for suppression of his statement are unpreserved and we decline to
review them in the interest of justice. As an alternative holding, we find that any error was harmless because, given the
People's disclaimer of any intention to introduce the statement, there is no "reasonable possibility that the error contributed to the plea" (People v Wells, 21 NY3d 716, 719 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 15, 2015
CLERK